         Case 1:12-cr-00120-RJS Document 346 Filed 11/23/20 Page 1 of 1
LAW OFFICES OF
LONDON & ROBIN
                                                                             99 PARK AVENUE
IRA D. LONDON (ret. 2017)                                                          SUITE 2600
AVROM ROBIN                                                        NEW YORK, NEW YORK 10016
         _______                                                                   TEL: 212-683-8000
                                                                                   FAX: 212-683-9422
                                                                         EMAIL: iradlondon@aol.com
                                                                            avrom@mindspring.com



FILED VIA ECF


November 23, 2020


The Honorable Richard J. Sullivan
United States Court of Appeals for the Second Circuit
United States Courthouse
40 Foley Square
New York, NY 10007


                             Re:    United States v. Nicolas Epskamp
                                    12 Cr. 120 (RJS)


Dear Judge Sullivan:


        I write to update the Court on the status of Mr. Epskamp’s motion for compassionate
release, which I filed on November 6, 2020.

       The Government filed their response to Mr. Epskamp’s motion on November 20, 2020.

       My request today is for permission to file a short reply by December 1, 2020.

       The Government, by A.U.S.A. Ian McGinley, has no objection to this request.

                                                   IT IS HEREBY ORDERED THAT Defendant shall
                                                   file his reply by December 1, 2020.
Respectfully submitted,
                                                   SO ORDERED.
                                                   Dated: November 23, 2020
                                                   New York, New York
AVROM ROBIN

C:     A.U.S.A. Ian McGinley (via ECF and email)                 __________________________
                                                                 RICHARD J. SULLIVAN
                                                                 UNITED STATES CIRCUIT JUDGE
                                                                 Sitting by Designation
